DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive. Applicant, once again, alleges that Nevov does not teach or suggest a supporting rod extending between said positioning road and above the user’s forehead and being configured for a hands-free support of a camera positioned above the user, over the front of the user’s skull at a location of the user’s brow bone, however, the applicant, is once again, respectfully reminded that while it might be evident, by comparing the patented structure of Nenov with the instant specification and drawings, that the claimed invention is different from the Prior Art made of record, that is not the test for patentability.  Rather, it is the language of the claims what defines the meets and bounds of the instant invention.  In this case, Nenov teaches the supporting rod 130 extending between said positioning rod and above the user’s forehead and being configured for hands-free support of a camera positioned above the user, over the front of the user’s skull at a location of the user’s brow bone (the supporting rod 130 is configured to position the camera over the user’s skull and at a location of the user brow bone when viewing from a direction in front of the user).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-10 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nenov (US Pub. No. 2016/0195798 cited previously).
Regarding claims 1-2, 8-10 and 17, Nenov teaches a subjective point-of-view recording device, comprising:
a harness (Fig. 1, item 100) attached to a body of a user;
a positing arm including:
	a positioning rod (110) configured for placing in position on the harness and extending along the back of the user over the head of the user;
	a supporting rod (130) extending between said positioning rod and above the user’s forehead and being configured for a hands-free support of a camera positioned above the user, over the front of the user’s skull at a location of the user’s brow bone (the supporting rod 130 is configured to position the camera over the user’s skull and at a location of the user brow bone when viewing from a direction in front of the user), such that the camera records images from a subjective point-of-view relative to the user’s eyes an such that the camera being oriented according to movement of the user’s trunk and shoulder;
 at least one damper (190) for damping movements between the positioning rod and the supporting rod (para. 104);
 a means (140) for stabilizing the camera relative to the harness placed between the positionable arm and the camera;
at least one attachment means (120) connecting the positioning rod and the supporting rod [claim 2];
wherein each rod comprises one body and two extremities, the articulation between the positioning rod (110) and the supporting rod (130) is located at one extremity of the positioning rod and on the body of the supporting rod, the supporting rod and the positioning rod forming a derrick (Fig. 1) [claim 8];
at least one first damper (190) attached between one extremity of the supporting rod and the body of the positioning rod (para. 104) [claim 9];
wherein the stabilization means is attached to the extremity of the supporting rod opposite the attachment extremity of each first damper (Fig. 1) [claim 10]; and 
at least one means for attaching at least one articulated arm mount of at least one light source to the articulated arm (para. 105) [claim 17].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 11-12 and 15-16 is/are rejected under 35 U.S.C 103 as being unpatentable over Nenov in view of Thompson (WO96/15404).
Regarding claims 3 and 7, Nenov teaches all the claimed limitations except for at least one attachment means forms at least one sliding pivot link with one of the elements, and at least one swivel link with the other element; the stabilization means is attached to a free extremity of the supporting rod having a circular arc shape [claim 7].
Thompson teaches a subjective point of view recording device, comprises at least one attachment means forms at least one sliding pivot link with one of the elements, and at least one swivel link with the other element (Fig. 4, the attachment means 4 is a sliding pivot link, and the supporting rod comprises a pan bearing 41); and 
Therefore, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute an attachment means as taught by Thompson for said attachment means in order to facilitate a positioning of the supporting rod and the positioning rod.
Regarding claims 11-12 and 15-16, Nenov teaches all the claimed limitations except the following: at least one second damper between the body of the supporting rod and the body of the positioning rod [claim 11]; wherein each first and each second damper is located either side of the positioning rod [claim 12]; at least one means for attaching the stabilization means to one extremity of the supporting rod [claim 15]; a battery mount on the body of the supporting rod, on the opposite side of the articulation relative to each attachment means [claim 16].
Thompson teaches a subjective point of view recording device, comprising: at least one second damper between the body of the supporting rod and the body of the positioning rod (Fig. 5, the damper 6 comprises two damper springs 39) [claim 11]; wherein each first and each second damper is located either side of the positioning rod (each of the first and second dampers 39 is located on a side of the positioning rod 45) [claim 12]; at least one means (7) for attaching the stabilization means to one extremity of the supporting rod [claim 15]; a battery mount on the body of the supporting rod, on the opposite side of the articulation relative to each attachment means (pg. 8, para. 3) [claim 16].
Therefore, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute a camera rig with a plurality of dampers as taught by Thompson for said camera rig’s structure in order to achieve a stabilized camera supporting system.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nenov in view of Thompson, and further in view of Nicholls et al. (GB 2173016).
Regarding claims 4-5, Nenov, as modified byThompson, teaches the device according to claim 3. Thompson further teaches at least one attachment means comprises the guide slot (44) of the at least one sliding pivot link (4), the element (54) forming a slide. Nenov, as modified by Thompson, does not specifically teach the attachment means comprises at least one cam lever for tightening the slide in the guide slot. Nicholls teaches a support for a handheld optical device comprising attachment means having at least one cam lever for tightening the slide in the guide slot, wherein said attachment means comprises two cam levers in opposite directions (Fig. 3, items 52, 56). Therefore it would have been obvious to one having an ordinary skill in the art at the time of the invention to substitute the two levers for said nut and bolts locking mechanism within said attachment mean in order to facilitate a quick adjustment of the positions.
Claims 6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nenov in view of Thompson, and further in view of Brown (US Patent No. 5,113,768).
Regarding claims 6 and 13, Nenov, as modified by Thompson, teaches all the claimed limitations except for the second damper is a compression damper (i.e. mainly operates in compression). Brown teaches a subjective point of view recording device, comprises a damper (22) is a compression damper (col. 3, ll. 61-64). Therefore, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute compression dampers for said dampening springs in order to dampen the movement of the articular arm. 
	Regarding claim 14, Nenov, as modified by Thompson, teaches all the claimed limitations except for an attachment means of at least one damper with the supporting rod comprises at least one means for moving the attachment on the supporting rod. Brown teaches a subjective point of view recording device comprises a damper (22) having an attachment means of at least one damper with the supporting rod comprises at least one means for moving the attachment on the supporting rod (Fig. 3, nut and bolt). Therefore, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate an attachment means as taught in order to facilitate an adjustment of the dampers on the supporting rod.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nenov in view of Webb et al. (US Pub. No. 2014/0270744).
Regarding claim 18, Nenov teaches all the claimed limitations except for said means for stabilizing is configured for obtaining the camera position data related to the position of the camera relative to the means for stabilizing and for maintaining the camera in a predetermined position relative to the positionable arm. Webb teaches a subjective point-of-view recording device comprises a means for stabilizing configured for obtaining the camera position data related to the position of the camera relative to the means for stabilizing and for maintaining the camera in a predetermined position relative to the positionable arm (para. 121). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a means for stabilizing as taught by Webb within said device in order to facilitate the stabilizing and maintaining the camera in the predetermined position.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/            Primary Examiner, Art Unit 2852